This matter having been duly presented to the Court, it is ORDERED that the motion of Hilary Ann Ballentine, Esquire, a member of the Michigan Bar, to appear pro hac vice on behalf of DRI - The Voice of the Defense Bar is granted; and it is further
ORDERED that Hilary Ann Ballentine, Esquire, shall abide by Rule 1:21-2, including her obligation to adhere to the Rules of Professional Conduct and to make her required annual payment to the Disciplinary Oversight Committee and the Lawyers' Fund for Client Protection, said payment to be made within ten days of the filing of this Order; and it is further
ORDERED that the Clerk of the Supreme Court of the State of New Jersey is hereby appointed as agent upon whom service of process may be made for all action against Hilary Ann Ballentine, Esquire, and that may arise out of her participation in this matter; and it is further
ORDERED that Hilary Ann Ballentine, Esquire, shall notify the Court immediately of any matter affecting her standing at the bar of any other court; and it is further
ORDERED that all pleadings, briefs, and other papers filed with the Court shall be signed by New Jersey counsel, authorized to practice law in the State of New Jersey, who shall be responsible for her conduct of the cause and the attorney especially admitted herein.